 1

 2

 3
                                                            JS-6
 4

 5

 6               UNITED STATES DISTRICT COURT OF CALIFORNIA
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8

 9                               (SOUTHERN DIVISION)
10

11   NICHOLAS R. LANCASTER,                      Case No.: 8:18-cv-01195 JVS (DFMx)
     individually, and on behalf of himself
12   and others similarly situated,              ORDER TO REMAND
13
                  Plaintiff,                     DISTRICT JUDGE: James V. Selna
14                                               MAGISTRATE JUDGE: Douglas F.
           vs.                                   McCormick
15
     MENTOR U.S.A., INC., an unknown
16   entity and DOES 1 through 50,
     inclusive
17

18                Defendant.
19         Upon consideration of the parties’ stipulation, it is hereby ordered that this
20
     action is REMANDED to the Superior Court of California, County of Orange. Each
21

22   party shall bear their own costs and attorneys’ fees incurred in connection with the

23   removal and remand of this action.
24
           IT IS SO ORDERED.
25

26   DATED: March 20, 2019                    _____________________________
                                              United States District Court Judge
27                                            James V Selna
28
                                                -1-
                                 [PROPOSED] ORDER TO REMAND
